The petition in error herein, together with the case-made was filed in this court on July 9, 1909. No briefs have been filed, and we are not advised as to what plaintiff in error relies upon for a reversal of the judgment against him. The state has filed a motion to dismiss the appeal or affirm the judgment for want of prosecution, to which plaintiff in error has filed no response. We have examined the record, and no error is apparent. The motion to affirm is sustained, and the judgment of the lower court is hereby affirmed. The clerk of this court will issue a mandate to the county court of Carter county, directing said court to enforce its judgment and sentence against the plaintiff in error. *Page 735